Citation Nr: 1740798	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-32 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 10 percent disabling for an anxiety disorder prior to May 12, 2010, and in excess of 50 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Air Force from May 1971 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which implemented the Board's grant of service connection for generalized anxiety disorder and assigned an initial evaluation of 10 percent disabling effective October 27, 2005.  In March 2010, the Veteran filed a timely notice of disagreement with respect to the assigned rating.  Subsequently, in a November 2010 rating decision, the RO granted an increased rating of 50 percent for service-connected anxiety disorder, with an effective date of May 12, 2010.  The grant of a 50 percent rating from May 12, 2010 was only a partial grant of the benefits sought on appeal and therefore, the claim remained pending on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board accordingly finds that the more appropriate characterization of this claim is the initial evaluation of a disability, where the RO has assigned a staged rating, as is reflected in the listing of the issue above.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (where a veteran timely appeals a rating initially assigned when service connection is granted, the Board must consider entitlement to "staged" ratings to compensate for time since the filing of the claim when the disability may have been more severe than at other times during the course of the appeal).

Both the claim for an initial increased rating for anxiety disorder and for entitlement to a TDIU were before the Board in May 2014 and were remanded for the scheduling of a videoconference hearing.

In August 2014, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A copy of the hearing transcript has been associated with the record.

The appeal was again before the Board and remanded in January 2015 for record development.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  For the rating period prior to March 17, 2010, the Veteran's symptoms and impairment due to an anxiety disorder, and the severity of such, more nearly approximate a rating based on mild symptoms which are controlled by continuous medication.

2.  For the rating period as of March 17, 2010, the Veteran's symptoms and impairment due to an anxiety disorder, and the severity of such, more nearly approximate a rating based on occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships. 
	
3.  The Veteran does not meet the threshold criteria for a TDIU under 38 U.S.C.A. 
§ 4.16(a) and it is not factually ascertainable that the Veteran was unable to secure or follow a substantially gainful or more than marginal occupation due to service-connected anxiety disorder.





CONCLUSIONS OF LAW

1.  Prior to March 17, 2010, the criteria for an initial rating in excess of 10 percent for an anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9400 (2016).

2.  As of March 17, 2010, the criteria for an initial rating in excess of 50 percent for an anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9400 (2016).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in February 2006 and March 2006 which met the VCAA notice requirements with respect to reopening service connection for a nervous condition.  Id.  Because the appeal for a higher disability rating for an anxiety disorder stems from the initial grant of service connection for a nervous condition, additional notice was not required in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2016).

As for the claim of entitlement to TDIU, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence documenting the effect that the symptoms of the Veteran's service-connected disabilities have on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Here, the RO provided VCAA-compliant notice in May 2010, which included a VA Form 21-8940 to be completed by the Veteran in support of his claim for a TDIU.  Therefore, the Board finds that VA satisfied its duty to notify the Veteran.  38 C.F.R. § 3.159(b) (2016).

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes lay statements, private treatment records, including private psychiatric assessments, and VA examinations.  VA examinations were provided in October 2010, January 2013 and June 2016 to address the claims on appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board. . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).




Disability Rating Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board notes that the Court has distinguished a new claim for an increased rating of a service-connected disability from a case where the veteran expresses dissatisfaction with an initial rating of a disability that has just been service-connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  In the latter case, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged rating."  See Id.  In this case, the Veteran has appeal the initial rating assigned by the RO.  The Board will consider the severity of the Veteran's disability for the entire rating period on appeal, which includes two stages.

Prior to May 12, 2010, the Veteran was assigned a 10 percent disability rating for an anxiety disorder under Diagnostic Code 9400, and was assigned at 50 percent rating thereafter.  A 10 percent disability rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2016).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2016).

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2016).

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130 (2016).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id . The United States Court of Appeals for the Federal Circuit (Federal Circuit) has generally embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326   (Fed. Cir. 2004).  In rating psychiatric disabilities under 38 C.F.R. § 4.130, the Federal Circuit has held that a claimant's eligibility for a percent rating requires not only the presence of certain symptoms or others of similar severity, frequency, and duration, but also that those symptoms have caused occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  See DSM-IV at 46-47.

Effective August 4, 2014, VA regulations were amended to remove references to the DSM-IV, and replace them with references to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed. 2013) (hereinafter DSM-5).  79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  However, the amended provisions do not to apply to claims that were pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant claim was initially certified to the Board in May 2013.  Therefore, the new version of the Schedule for Rating Disabilities is not for application in the instant appeal.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102, 4.3 (2016).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Entitlement to an Increased Evaluation in Excess of 10 Percent 
Prior to March 17, 2010

After a review of all the evidence, lay and medical, the Board finds that for the period prior to March 17, 2010, the severity of the Veteran's psychiatric symptoms more nearly approximate a rating based on mild symptoms which were controlled by continuous medication, as described for a continued 10 percent rating under Diagnostic Code 9400.

Private treatment records dated July 2005 to March 2010 show the Veteran had judgment and insight within normal limits; normal orientation to person, place, time; normal recent and remote memory; and no mood disorder with appropriate affect.  The Veteran was also seeking treatment for sleep apnea and was prescribed a CPAP machine.

In November 2005, the Veteran filed for and was thereafter granted Social Security Administration (SSA) disability benefits, with a primary diagnosis of chronic venous insufficiency, and with secondary diagnoses of coronary artery disease, status post CABG, hypertension, diabetes mellitus, and obstructive sleep apnea.  During an SSA medical consultation, the Veteran reported having a Lorazepam prescription but did not report symptoms of an anxiety disorder to the medical examiner.

In October 2005, the Veteran submitted a copy of his Ativan prescription, to be used as needed for nerves.

In October 2006, a letter from his private medical provider indicated that the Veteran had been treated in his practice for long-standing anxiety with Ativan.  

In an April 2007 letter, the Veteran's private physician indicated he treated the Veteran for many years for an anxiety disorder, to which he had also prescribed medications for over the years.

In a December 2007 Travel Board hearing, the Veteran testified that his nervous condition did not have any effect on his employment post-service, as his job was less stressful than his job in the military service and that his anxiety did not affect his relationship with his co-workers, customers or his boss.  He testified that he was prescribed Ativan a few months post-service until present day for his anxiety and nervous condition, and was thereafter prescribed Lorazepam to control symptoms of nervousness, anxiety and tension.  The Veteran also testified that he was easily upset and that the medication he was given helped his condition by controlling his symptoms.

In an October 2009 private psychiatric assessment, a private physician indicates that the Veteran had a history of treatment for chronic anxiety disorder and has experienced chronic anxiety symptoms since service.  He stated that the Veteran has feelings of edginess and a tendency to worry too much, with trouble sleeping and waking up in a panic.  The Veteran did not report experiencing delusions, hallucinations, nightmares, or flashbacks, but did have constant feelings of apprehension.  The private physician, upon a mental status examination, reported that the Veteran denied suicidal or homicidal ideations, had an anxious and mildly depressed mood, with a tendency to worry.  The Veteran also was oriented to person, place and time, had short-term and long-term memory intact, as well as insight and judgment intact.  The private physician diagnosed the Veteran with generalized anxiety disorder.

Upon review of all the evidence, lay and medical, the Board finds that the Veteran's anxiety disorder, prior to March 17, 2010, most nearly approximate mild symptoms which were controlled by continuous medication.  While evidence shows symptoms of sleep impairment, anxiety, and depressed mood, the record similarly shows that continuous medication, specifically Lorazepam and Ativan, has controlled the Veteran's symptoms, with no evidence of social or occupational impairment.  The Board finds probative the Veteran's testimony in a December 2007 Travel Board hearing, where he indicated that his anxiety disorder did not have an effect on his post-service employment, and that his symptoms were controlled by his Ativan and Lorazepam prescriptions.  The Board also finds probative the Veteran's SSA medical documents, which show that the Veteran did not report symptoms of an anxiety disorder when seeking disability benefits.  Because the Veteran did not report any symptoms of occupational and social impairment due to symptoms of an anxiety disorder, and the evidence of record shows the Veteran's symptoms are controlled by continuous medication, the Board finds that the next higher rating of 30 percent is not warranted.  Therefore, the Board finds that a rating of 10 percent for an anxiety is continued under Diagnostic Code 9400 prior to March 17, 2010.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.130 (2016).  Because the preponderance of evidence is against the claim, the doctrine of the benefit of the doubt is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

Entitlement to an Increased Evaluation in 
Excess of 50 Percent from March 17, 2010

After a review of all the evidence, lay and medical, the Board finds that for the period from March 17, 2010, the severity of the Veteran's psychiatric symptoms more nearly approximate a rating based on occupational and social impairment with reduced reliability and productivity, and with difficulty in establishing and maintaining effective work and social relationships, as described for a continued 50 percent rating under Diagnostic Code 9400.

In a notice of disagreement received on March 17, 2010, the Veteran contended that he could not sustain work that was productive and meaningful because he could not hold up to the stresses of the workplace.  He also stated that he did not seek regular mental health treatment because he wanted to avoid the stigma.

In a May 2010 statement, the Veteran indicated that he could not work because of his mental health, and that he was socially and occupationally impaired because of his nervous anxieties.  He also stated that he was dependent on his spouse for his caregiving.

During an October 2010 VA examination, the Veteran reported that his prescribed Lorazepam seemed to work well, which he took as needed during the day, when he felt uneasiness come on, and every night before bed.  He also indicated that he was a loner and tried to be independent, with a history of having a limited number of friendships.  Upon a psychiatric examination, the VA examiner found the Veteran to be clean and neatly groomed, with unremarkable speech, cooperative attitude and euthymic mood.  The Veteran's orientation as to person, time and place were intact, without delusions, hallucinations, and homicidal or suicidal ideations.  The Veteran reported sleep impairment, as he had to get up every two hours to use the bathroom due to his medication.  He reported one instance where he had a panic attack, and indicated that he does not have panic attacks per se.  The VA examiner assigned the Veteran a GAF score of 60.

In an October 2010 private psychiatric assessment, the Veteran's private physician indicated that he had seen the patient in October 2009 and diagnosed him with generalized anxiety disorder, to which the Veteran's primary care physician had prescribed Lorazepam for treatment.  Upon a mental status examination, the private physician reported that the Veteran was alert, cooperative, with coherent thought process and without delusions, hallucinations, and suicidal or homicidal ideations.  His mood was anxious and dysphoric, with restricted and appropriate affect.  The Veteran's short-term memory was decreased but long-term memory was intact.

In a January 2013 VA examination, the Veteran had a current diagnosis of generalized anxiety disorder with brief episodes of dysphoria.  The Veteran reported symptoms of restlessness, fatigue, difficulty concentrating, irritability, muscle tension, sleep disturbance, excessive worry, and difficulty in making decisions.  The VA examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  Upon examination, the VA examiner reported that the Veteran had a depressed mood, anxiety, chronic sleep impairment due to diagnosed sleep apnea, mild memory less, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran did not report hallucinations, delusions and suicidal or homicidal ideations.  The Veteran did not have difficulty in understanding complex commands and but had difficulty in establishing and maintaining effective work and social relationships. 

In an April 2013 private examination, the private physician opined that the Veteran had moderate anxiety, which led to avoidance and isolation, with an inability to concentrate.  The Veteran denied symptoms of a depressive disorder, insomnia, irritability, anger, inattention, restlessness and hyperactivity.  The Veteran was neatly dressed and was alert and attentive for the examination.  The private physician indicated that the Veteran did not present psychotic symptoms, and that he was fully oriented and had the ability to do arithmetic calculations.  The Veteran had short and long term memory intact and no issues with the management of impulsivity were reported.  The private physician noted that medications seemed to have provided significant relief of active symptoms and assigned a GAF score of 65.

During an August 2014 videoconference hearing, the Veteran testified that he had difficulty adapting to stressful circumstances in a work environment and that he did not have a lot of friends to spend time with, as he had difficulty establishing and maintaining effective relationships.  The Veteran also indicated that he had suicidal thoughts and that he got panic attacks without a pattern of frequency, but that his prescribed medication helps the symptoms subside.

For a June 2016 VA examination, the Veteran arrived clean, neatly groomed, and  presented symptoms of anxiety, chronic sleep impairment due to obstructive sleep apnea, and difficulty in establishing and maintaining effective work and social relationships.  Upon a mental status examination, the Veteran denied suicidal or homicidal ideation, hallucinations or delusions.  The Veteran's memory, abstract reasoning, attention and concentration were within normal limits.  He did not endorse symptoms of depression, however, he reported feelings of nervousness with no panic attacks, but had some chest pains on occasion.  He indicated his moderate symptoms occur once every two weeks, which stop when he takes his medication.

After review of the medical and lay evidence of record, the Board finds that for the rating period as of March 17, 2010, the Veteran's service-connected anxiety disorder has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms which include anxiety, sleep disturbance, and difficulty in establishing effective work and social relationships.  VA examinations from October 2010, January 2013 and June 2016, as well as lay evidence and private treatment records identify symptoms of anxiety, irritability, nervousness, sleep impairment, mild short-term memory loss, and difficulty in establishing and maintaining effective relationships.  These records also show the Veteran did not have impaired judgment or difficulty in understanding complex commands, and that he had normal speech and normal long-term memory.  The Veteran, throughout the period on appeal, was prescribed medication which assisted in controlling his active symptoms.  

The Board finds that, for the entire rating period as of March 17, 2010, the Veteran's symptoms and the severity of the symptoms are consistent with the criteria for a continued 50 percent rating under Diagnostic Code 9400.  See 38 C.F.R. § 4.130 (2016).  The Veteran has been assessed with moderate symptoms of his anxiety disorder, as by indicated in his October 2010, January 2013 and June 2016 VA examinations and October 2010 and June 2013 private psychiatric assessments.  This medical evidence of record shows that the Veteran did not have occupational and social impairment with deficiencies in most areas.  GAF scores within the October 2010 and January 2013 VA psychiatric examinations show the Veteran had moderate to mild symptoms during this appellate period, with scores of 60 and 65 respectively.  He did not report symptoms of impaired impulse control, near-continuous panic or depression, spatial disorientation, neglect of personal appearance and hygiene or difficulty adapting to stressful circumstances.  While the Veteran testified in an August 2014 videoconference hearing that he had suicidal ideations and panic attacks, the Board finds that his statements as to experiencing these specific symptoms are inconsistently stated in the record.  Specifically, the Veteran denied having suicidal ideations and panic attacks both prior to and after the August 2014 videoconference within the October 2010, January 2013 and June 2016 VA examinations and within the October 2010 and June 2013 private psychiatric assessments.  Therefore, the Board assigns low probative weight to the Veteran's inconsistent testimony as to these particular symptoms.

Accordingly, the Board finds that overall severity of the Veteran's symptoms more nearly approximate the criteria for a continued 50 percent rating for an anxiety disorder.  For these reasons, the Board finds that for the rating period after March 17, 2010, the severity of the Veteran's occupational and social impairment and symptoms due to service-connected anxiety disorder more nearly approximates the criteria a continued 50 percent disability rating under Diagnostic Code 9400.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.130 (2016).  Because the preponderance of evidence is against the claim, the doctrine of the benefit of the doubt is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2016).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2016). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a) (2016).

In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. §4.16(a) (2016).  For a veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2016).

The Veteran is currently service-connected for an anxiety disorder, claimed as a nervous condition, rated at 50 percent disabling.  He has no other service-connected disabilities.  The Veteran does not have a single disability rated at 60 percent or more in the present case.  The Board finds, therefore, that entitlement to a TDIU is not warranted under section 4.16(a), and his claim for a total rating may be considered only under section 4.16(b).

Based on a review of all the medical and lay evidence of record, the Board finds that referral for to the Director of Compensation Services for consideration of a TDIU under section 4.16(b) is not warranted.  In a June 2010 Veterans Application for Increased Compensation Based on Unemployability, the Veteran reported that his disability affected his full-time employment in November 2005.  He reported that the last time he worked full time was in June 2005 and that he became too disabled to work in October 2005.  He listed his previous employment as an employee in the parts department of an automobile dealership, where he worked 40 hours a week from February 1991 to July 2005, and lost three months of time due to illness.

As previously discussed, in November 2005, the Veteran filed for and was granted SSA disability benefits, with a primary diagnosis of chronic venous insufficiency, and with secondary diagnoses of coronary artery disease, status post CABG, hypertension, diabetes mellitus, and obstructive sleep apnea.  During his medical consultation, the Veteran reported having a Lorazepam prescription but did not report symptoms of an anxiety disorder to the medical examiner.

In a December 2007 Travel Board hearing, the Veteran testified that his nervous condition did not have any effect on his employment post-service.  He stated that his job was less stressful that his job in the military service and that his anxiety did not affect his relationship with his co-workers, customers or his boss.  The Veteran also reported that he had a high school education and had not tried to obtain employment since he became too disabled to work.

In March 2010 and May 2010 statements, the Veteran contended that he could not sustain work that was productive and meaningful because he could not hold up to the stresses of the workplace.  He also stated that he could not work because of his mental health, and that he was socially and occupationally impaired because of his nervous anxieties.

During an October 2010 VA examination, the Veteran reported that he had been medically retired from his automobile parts job since 2006.  He indicated he had bypass surgery and on return to work, was unable to climb stairs and became short of breath.  He reported he could no longer work and left his position on a medical retirement.  Upon examination, the VA examiner opined that the Veteran was not impaired as a result of his anxiety and was able to work based on his report of previous functioning, as the Veteran did not report cognitive or emotional impairment in the occupational arena.  

In an October 2010 private psychiatric assessment, the Veteran's private physician discussed the Veteran's medical history, which included diagnoses of generalized anxiety disorder, coronary artery disease, hypertension, status post CABG, and diabetes mellitus.  The physician indicated that the Veteran had been declared totally and permanently disabled by the SSA.  Upon examination, the Veteran's private physician opined that the Veteran was totally and permanently disabled and could not be engaged in any kind of gainful employment. 

In a February 2011 statement, the Veteran indicated that he could not work substantively in the workplace, as he had difficulty concentrating, moving task to task and following instructions.  He stated that because of his lack of confidence, he was not motivated to hunt for jobs, and that his background in auto parts meant he mostly would retrieve auto parts for customers and staff from shelves.

In a January 2013 VA examination, the VA examiner opined, based upon physical examination, that the Veteran was able to perform at a minimum sedentary work, exerting mild to moderate force occasionally or a negligible amount of force frequently to lift, carry, push, pull or otherwise move objects.

In a subsequent January 2013 VA psychiatric examination, the Veteran indicated that his occupational functioning was mainly limited by his medical issues and that he had adjusted to working in a situation with limited social interaction during his career in the parts department of an auto dealership.  VA examiner indicated that it was conceivable that the Veteran could manage some type of sedentary employment which would accommodate his medical problems and involve some structured but limited interpersonal contact.  The examiner concluded that the Veteran was considered employable by mental health standards alone.

In an August 2014 videoconference hearing, the Veteran indicated that he believed his mental health issue alone prevents him from being able to work, and that his heart, blood pressure, and diabetes also play a part in it too.  

In this case, the evidence of record does not show that the Veteran is unable to secure gainful employment solely due to service-connected anxiety disorder.  Instead, the lay and medical evidence shows that the Veteran is unable to secure or follow substantial gainful occupation due to chronic venous insufficiency, coronary artery disease, status post CABG, hypertension, diabetes mellitus, and obstructive sleep apnea, which are not service-connected conditions.  Specifically, the Board finds probative the Veteran's reports during an October 2010 VA examination, where he indicated that he medically retired from his last job selling auto parts at a car dealership, which he reported was in October 2005 on his Veterans Application for Increased Compensation Based on Unemployability.  The Board also finds probative the grant of SSA disability benefits for non-service connected conditions of chronic venous insufficiency, coronary artery disease, status post CABG, hypertension, diabetes mellitus, and obstructive sleep apnea as of November 2005, a month after the Veteran reported being too disabled to work.  Further, the Veteran, in a December 2007 Travel Board hearing, testified that his anxiety disorder did not cause occupational impairment, as his post-service work was less stressful than his military work and that his anxiety did not affect his relationship with his co-workers, customers or his boss.  This testimony conflicts with the Veteran's later testimony during an August 2014 videoconference hearing, in which he indicated that his anxiety disorder alone caused him to be too disabled to work.  

While the Veteran provided an October 2010 private opinion, which stated that the Veteran was totally and permanently disabled and could not be engaged in any kind of gainful employment, the Board notes that the private physician discussed the Veteran's non-service connected conditions in arriving at his opinion, and did not opine that the Veteran was unable to work solely due to service-connected anxiety disorder.  Conversely, the Board finds that the October 2010 and January 2013 VA examiners provided opinions based solely on the Veteran's service-connected anxiety disorder, who found that the Veteran was not unable to secure employment due to his anxiety disorder, and provided sound reasoning for their opinions.  The evidence does not otherwise indicate significant occupational impairment due to an anxiety disorder, and does not reflect an unusual or exceptional disability picture due to service-connected anxiety disorder to warrant referral for consideration under 38 C.F.R. § 4.16(b).  

There is nothing in the record to show that the Veteran's service-connected anxiety disorder alone causes impairment with employment over and above that which is contemplated in the assigned schedular rating in this case.  The Board finds, therefore, that referral for a TDIU for consideration under 38 C.F.R. § 4.16(b) is not warranted.  Because the preponderance of the evidence is against the appeal for a TDIU, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).



ORDER

Entitlement to an increased evaluation for service-connected anxiety disorder in excess of 10 percent prior to March 17, 2010, and in excess of 50 percent thereafter, is denied.

Entitlement to a TDIU is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


